Citation Nr: 0929642	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had periods of verified and unverified active 
duty for training, including from August 1986 to November 
1986, and inactive duty training from March 1987 to November 
1995.

These matters come before the Board of Veterans' Appeals 
(Board) from October 2002 and October 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri.  In this regard, the Board notes 
that VA received correspondence from the Veteran on November 
19, 2003, which reflects it was a notice of Disagreement 
(NOD) as to the October 2003 rating decision.  However, the 
NOD was also timely with respect to the October 2002 rating 
decision as it was received less than one year following the 
notice of the October 2002 rating decision, which was issued 
on November 25, 2002, and a substantive appeal was received 
within 60 days of the issuance of the statement of the case.

In April 2006, these matters were previously before the 
Board, which found that new and material evidence had been 
received to reopen the claims, and remanded the reopened 
claims for further development.  In October 2007, the Board 
denied the reopened claims.

The Veteran appealed the Board's October 2007 decision which 
had denied the Veteran's reopened claims for entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus, to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2009 memorandum decision, entered 
in an April 2009 Judgment, the Court reversed the Board's 
finding that VA issued VCAA compliant notice, set aside the 
Board's October 2007 decision, and remanded the case for 
readjudication after VCAA compliant notice had been provided 
to the Veteran. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in the context of a claim to reopen, the Secretary must 
look at the bases for the denial in the prior decision and 
respond by providing the appellant with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Further, in providing instruction as to what 
information would be considered "new and material," the Court 
indicated that "material" evidence would include (1) evidence 
on an element where the claimant initially failed to submit 
any competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  

In setting aside the Board's October 2007 decision, the Court 
found that, although the Board had held in its April 2006 
decision that new and material evidence had been received to 
reopen the claims for service connection for bilateral 
hearing loss disability and tinnitus, VA failed to satisfy 
the VCAA notice requirements applicable for a claim to 
reopen, as set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, the Court found that VA notice letters 
to the Veteran did not advise the Veteran of the "issues to 
which his new and material evidence must be directed."  The 
Board notes that the Veteran's reopened claims for service 
connection for bilateral hearing loss disability and tinnitus 
were denied because the evidence of record did not include 
competent medical evidence that the disabilities began during 
a period of active service, or that they were causally 
related to the Veteran's active service; therefore, any new 
and material evidence must relate to these facts.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of entitlement to service 
connection for bilateral hearing loss 
disability and tinnitus in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), 38 C.F.R. § 3.159 
(2007), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The notice must inform the Veteran that 
his reopened claims were previously denied 
because the evidence of record did not 
include medical evidence that the 
Veteran's bilateral hearing loss 
disability and tinnitus were causally 
related to his service, or that they began 
during a period of active service; 
therefore, any new and material evidence 
must relate to these facts.  

2.  Notify the Veteran that he is free to 
submit additional evidence and argument in 
support of his claims for service 
connection for bilateral hearing disability 
and tinnitus.  Associate any additional 
information with the claims file.

3.  Thereafter, readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss and tinnitus on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




